Citation Nr: 1137102	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the left knee disorder.

4.  Entitlement to service connection for a right shin disorder.

5.  Entitlement to service connection for a left shin disorder.

6.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 1990.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

In his September 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at a RO (Travel Board hearing).  In February 2011, the Veteran was afforded this hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Philadelphia, Pennsylvania.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, in his July 2009 formal application for VA benefits, the Veteran indicated that he was treated during his active military service at the following facilities: the United States Naval Hospital in Guam, the United States Walson Army Hospital in Fort Dix, New Jersey, and the United States Coast Guard Training Center in Cape May, New Jersey.  The RO has not attempted to obtain the in-service medical records from these military hospitals.  Attempts to obtain these medical records must be made.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, at his February 2011 Board hearing, the Veteran testified that he currently receives treatment from Dr. Marone, his private physician.  These private treatment records are not currently in the claims file.  The RO/AMC needs to make an attempt to obtain these records.  38 C.F.R. § 3.159 (2010).

Third, in March 2010, the Veteran was provided a VA examination for his left knee disorder claim.  This examination is inadequate.  Specifically, the VA examiner determined that he could not offer an opinion as to whether the Veteran's left knee disorder was due to his active military service since he did not have the Veteran's service treatment records (STRs).  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, the two STRs currently contained in the claims file (the remaining STRs are currently missing), and the medical literature reviewed in forming the medical opinion.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, the Board finds that a Remand is required to obtain another VA examination with respect to the Veteran's left knee disorder claim.  

Finally, in regards to the Veteran's remaining service connection claims, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of these disorders.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran testified at his recent February 2011 Board hearing that he currently experiences these disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  For purposes of this Remand, the Board finds that the Veteran is competent to describe his current symptoms related to the disorders on appeal.

In regards to relevant injuries during his active duty, the Board notes the RO made several attempts to obtain a complete copy of the Veteran's STRs.  However, after several searches, the RO determined that the complete records were not available.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran provided testimony at a Board hearing before the undersigned AVLJ in February 2011.  At the hearing, the Veteran indicated that these disorders are related to his active military service.  Again, for purposes of this Remand, the Board finds that the Veteran is competent to describe his in-service incurrence of his current symptoms.

Thus, since there is competent lay evidence of current disorders and competent lay evidence of an event, injury, or disease that occurred during the active military service, medical opinions are needed regarding whether the Veteran's current disorders are due to his active military service.  McLendon, 20 Vet. App. at 83-84; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent treatment records from the U.S. Naval Hospital in Guam that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent treatment records from the U.S. Walson Army Hospital in Fort Dix, New Jersey, which have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent treatment records from the U.S. Coast Guard Training Center in Cape May, New Jersey, which have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Contact the Veteran and obtain the appropriate release form, including contact information, authorizing VA to request records from Dr. Marone, his private physician.  
If the necessary authorization is obtained, the RO/AMC should then obtain the private medical records from this physician.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his right shoulder disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's right shoulder disorder is causally related to his active military service.

A complete rationale must be provided for each conclusion expressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his bilateral shin disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's bilateral shin disorder is causally related to his active military service.

A complete rationale must be provided for each conclusion expressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.

7.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his left ankle disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's left ankle disorder is causally related to his active military service.
A complete rationale must be provided for each conclusion expressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

8.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his bilateral knee disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing whether it is at least as likely as not that the Veteran's bilateral knee disorder is causally related to his active military service, to include the documented June 1989 to August 1989 left knee injuries.  If the examiner determines that the Veteran's left knee disorder is related to an injury or disease in service, he/she should then render an opinion as to whether the Veteran's right knee disorder is proximately due to, or the result of the Veteran's diagnosed left knee disorder.    

A complete rationale must be provided for each conclusion expressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of his failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


